Citation Nr: 0324145	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-06 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 31, 1998, for 
assignment of a 100 percent evaluation for the veteran's 
service-connected lung cancer for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active duty service from October 1955 to 
October 1978.  He died in September 1999.  The appellant in 
this case is the veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and, in a December 2001 
decision, the Board denied the appellant's appeal.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in February 2003, the Court vacated the Board's 
December 2001 decision and remanded the matter for compliance 
with all notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


REMAND

Review of the January 2003 Joint Motion by VA and the 
appellant on which the Court Order of February 2003 was based 
reveals that the main reason for the Court vacate of the 
prior Board decision was a failure of VCAA notice to the 
appellant.  In the recent past, the Board had been attempting 
to cure such a defect in VCAA notice by sending a VCAA notice 
letter to appellants under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under the circumstances, it now appears that the case 
must be returned to the RO so that the RO may furnish the 
necessary VCAA notification to the appellant.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
appellant of the evidence necessary to 
substantiate his claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  If the RO deems any additional 
development to be necessary, it should 
take appropriate action in that regard.  
If any additional evidence is received, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.        

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




